Citation Nr: 0632894	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  04-41 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether the character of the appellant's service constitutes 
a bar to Department of Veterans Affairs compensation 
benefits, other than health care benefits under Chapter 17, 
of Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 7, 1969, to 
April 2, 1970. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision issued in September 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa. 

In connection with this appeal the appellant testified at a 
Decision Review Officer hearing in January 2005 and before 
the undersigned Veterans Law Judge sitting at the RO in 
August 2006; transcripts of both hearings are associated with 
the claims file.

Subsequent to the appellant's August 2006 Board hearing, his 
representative submitted additional evidence to be considered 
in the pending appeal.  The representative waived RO 
jurisdiction of such evidence.  Therefore, the Board can 
properly consider it.  See 38 C.F.R. § 20.1304 (2006).  The 
appellant's representative also made a claim of entitlement 
to service connection for a left foot condition.  Such issue 
is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The appellant was discharged in April 1970 under 
conditions other than honorable due to disobedience of a 
lawful command of a superior officer, disrespect towards a 
superior officer, failure to follow a lawful order of a 
superior non-commissioned officer, going from his appointed 
place of duty without authority, and wrongful use of 
provoking words.

2.	The appellant was not insane during any part of his 
military service.


CONCLUSION OF LAW

The character of the appellant's discharge from military 
service is a bar to entitlement to VA compensation benefits, 
other than health care benefits under Chapter 17, of Title 
38, United States Code. 38 U.S.C.A. §§ 101(2), 5303 (West 
2002); 38 C.F.R. § 3.12 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim for entitlement to VA 
benefits, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication of the appellant's claim, a letter dated in 
January 2003 satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The appellant's 
service medical and personnel records have been obtained.  38 
U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Although the duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when such is necessary to make a decision 
on the claim, the Board finds that an examination is not 
necessary as there is sufficient evidence in order to 
adjudicate the appellant's pending claim.  See 38 C.F.R. § 
3.159(c)(4).  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of the 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A veteran is defined as "a person who served in the active 
military, naval, or air service, and who was discharged or 
released under conditions other than dishonorable."  38 
U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2006).

Under the relevant regulations, claimants are barred from 
receipt of VA compensation benefits if his or her discharge 
or release from service is considered to have been issued 
under dishonorable conditions.  This is the case if the 
discharge or release occurs following one of the following 
offenses: acceptance of undesirable discharge in lieu of 
trial by general court-martial; mutiny or spying; offenses 
involving moral turpitude; willful and persistent misconduct; 
homosexual acts involving aggravating circumstances or other 
factors affecting performance of duty.  38 C.F.R. § 3.12(d) 
(2006).

A January 1970 Extract of Military Records of Previous 
Convictions reflects that the appellant was convicted by 
special courts-martial for violating Articles 89, 90, and 91.  
Specifically, it was noted that, on or about May 26, 1969, 
the appellant showed disrespect toward his superior officer, 
disobeyed a lawful command from his superior officer, and 
disobeyed a lawful order from his superior non-commissioned 
officer.  The appellant also had three Article 15 
punishments, dated May 6, 1969, May 19, 1969, and January 28, 
1970, for going from his appointed place of duty without 
authority, failing to follow a lawful order of a superior 
non-commissioned officer, being disrespectful, and wrongful 
use of provoking words.

As a result of the above conduct the appellant was discharged 
under condition other than honorable.

As the appellant was punished repeatedly for numerous 
violations, including disobedience of orders, disrespect 
towards superior officers, and leaving his appointed place of 
duty without authority, the Board finds that his behavior was 
indeed willful and, having occurred over a considerable 
period of time, persistent misconduct.

However, if it is established that, at the time of the 
commission of an offense leading to a person's court-martial, 
discharge, or resignation, that person was insane, such 
person shall not be precluded from benefits under laws 
administered based on the period of service from which such 
person was separated.  See 38 U.S.C.A. § 5303(b) (West 2002); 
38 C.F.R. § 3.12(b) (2006).  An insane person is one who, 
while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits, due to disease, a more or 
less prolonged deviation from his normal method of behavior; 
or who interferes with the peace of society; or who has so 
departed (become antisocial) from the accepted standards of 
the community to which by birth and education he belongs as 
to lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  38 
C.F.R. § 3.354(a) (2006).  When a rating agency is concerned 
with determining whether an appellant was insane at the time 
he committed an offense leading to his courts-martial, 
discharge or resignation, it will base its decision on all 
the evidence procurable relating to the period involved, and 
apply the definition in paragraph (a) of this section.  38 
C.F.R. § 3.354(b) (2006).

After reviewing the entire record, the Board finds that the 
evidence does not establish that the appellant was insane, as 
defined by applicable regulations, at any time during his 
military service.  See 38 C.F.R. § 3.12(b) (2006).  The Board 
notes that the appellant has testified at his hearings that 
he was on numerous pain medications that caused him to act 
unlike himself and his superior officers did not like him.  
However, a February 1970 statement reflects that, immediately 
prior to his discharge under conditions other than honorable, 
the appellant was seen in the Psychiatric Clinic for 
evaluation.  It was found that the appellant was mentally 
responsible both to distinguish right from wrong and to 
adhere to the right and had the mental capacity to understand 
and participate in the board proceedings.  Such evaluation 
also revealed that the appellant's condition represented a 
basic character and behavior disorder and was not amenable to 
hospitalization, treatment in a military setting, 
disciplinary action, training or reclassification to another 
type of duty.  No disqualifying mental defects sufficient to 
warrant disposition through medical channels were found.  

In sum, the foregoing evidence shows that the appellant's 
behavior during his military service, to include disobedience 
of orders, disrespect towards superior officers and non-
commissioned officers, and leaving his appointed place of 
duty, constituted willful and persistent misconduct, and that 
the appellant was not insane at the time of the offenses.  38 
C.F.R. § 3.12(d).  Accordingly, the character of his 
discharge is a bar to his receipt of VA compensation 
benefits.

Finally, the Board notes that the health care related 
benefits authorized by Chapter 17, Title 38, United States 
Code, may be available to persons with other than honorable 
discharges for disability incurred or aggravated during 
service.  See 38 C.F.R. § 3.360 (2006).  Accordingly, 
although the appellant's receipt of VA compensation benefits 
has been barred by the above decision, he may still seek VA 
health care for any disability he asserts was the result of 
his military service.  Id.


ORDER

The character of the appellant's discharge constitutes a bar 
to payment of VA compensation benefits, other than health 
care benefits under Chapter 17, of Title 38, United States 
Code, and the appeal is denied.



____________________________________________
	MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


